NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         OCT 20 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30012

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00079-BLW-1

 v.

BRYAN MICHAEL HASKELL,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   B. Lynn Winmill, District Judge, Presiding

                           Submitted October 12, 2021**

Before:      TALLMAN, RAWLINSON, and BUMATAY, Circuit Judges.

      Bryan Michael Haskell appeals from the district court’s judgment and

challenges the 14-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Haskell contends that the district court violated his right to due process at



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentencing by relying on materially false hearsay, contained in the probation

officer’s violation report, that Haskell failed to report to a residential reentry center

as ordered. Contrary to Haskell’s contention, the court was not required to call the

probation officer as an adverse witness under Morrissey v. Brewer, 408 U.S. 471

(1972), or Federal Rule of Criminal Procedure 32.1. See United States v. Littlesun,

444 F.3d 1196, 1200 (9th Cir. 2006) (“[N]either Morrissey nor the Federal Rules

of Criminal Procedure say anything about . . . the right to examine adverse

witnesses at sentencing.”). Moreover, because the challenged statement in the

violation report was sufficiently reliable, the district court did not err by

considering it as part of its decision to impose the within-Guidelines 14-month

sentence. See id. at 1199 (hearsay may be considered at sentencing if accompanied

by a minimal indicia of reliability); United States v. Messer, 785 F.2d 832, 834

(9th Cir. 1986) (defendant challenging information used in sentencing must show

such information is false or unreliable).

      AFFIRMED.




                                            2                                     21-30012